ORDER
PER CURIAM.
The defendant, Terrón Millett, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by the trial court of one count each of first-degree murder, in violation of section 565.020 RSMo. (2000), and armed criminal action, in violation of section 571.015. The trial court sentenced the defendant to life without the possibility of parole for murder and to a concurrent term of thirty years for armed criminal action. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided *714with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b)